Citation Nr: 1100684	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-46 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from April 1954 to March 
1962.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDING OF FACT

A chronic right shoulder disorder was not manifested in active 
service, and any current right shoulder disorder is not otherwise 
etiologically related to such service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in November 2008.  The 
RO's March and November 2008 notice letters advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and argument 
concerning the claimed condition and enough information for the 
RO to request records from the sources identified by the Veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  The March 2008 
letter also included notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, records 
like medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

The Board observes that all post-service treatment records 
identified by the Veteran have been associated with the claims 
file.  He has not identified any additional records that should 
be obtained prior to a Board decision.  Therefore, VA's duty to 
further assist the Veteran in locating additional records has 
been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

The RO learned that the Veteran's service treatment records 
(STRs) were presumed destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  In a case in which a claimant's 
service records are unavailable through no fault of his own, 
there is a heightened obligation for VA to assist the Veteran in 
the development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened 
duty to assist a Veteran in developing facts pertaining to his 
claim in a case in which service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records).  In accordance with the aforementioned cases as 
well as Dixon v. Derwinski, 3 Vet. App. 261 (1992), the RO 
informed the Veteran in a November 2008 letter that it was 
experiencing difficulty in obtaining the Veteran's STRs, and 
asked the Veteran to submit any evidence pertaining to his STRs 
to aid in reconstructing his medical records.  The Veteran did 
not supply any additional information pertaining to his STRs.

A VA examination was not provided in conjunction with the 
Veteran's service connection claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2010).  VA has a duty to provide a VA examination 
when the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established event, 
injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In the present case, there is nothing in the 
record, other than the Veteran's own lay statements, that he 
suffers from a right shoulder disorder that is etiologically 
related to his active service.  As he is not competent to provide 
evidence of a diagnosis or etiology of a condition, the record is 
silent for a nexus between the Veteran's current disability and 
his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. 
Cir. 2010) (the Veteran's conclusory lay statement is 
insufficient to trigger VA's duty to provide an examination with 
an opinion).  The Veteran has not satisfied all the elements of 
McLendon; therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran contends that he suffers from a right shoulder 
disorder as a result of his active service.  Specifically, he 
contends that he was injured in August 1956, which required his 
shoulder being reset by a field medical unit.  While the evidence 
reveals that the Veteran currently suffers from a right shoulder 
condition, the competent, probative evidence of record does not 
etiologically link the Veteran's current disability to his 
service or any incident or disorder incurred therein.  Initially, 
the Board again observes the Veteran's service treatment records 
are unavailable for review.  Thus, while the Veteran's statements 
are sufficient to establish an injury to the right shoulder in 
service, there is no medical evidence that shows the Veteran 
suffered from a chronic disorder of the right shoulder during 
service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  In this case, the record establishes the Veteran 
currently suffers from a right shoulder disorder.  Further, as 
discussed above, the Board has accepted as credible the Veteran's 
statements of an in-service injury.  The remaining question, 
therefore, is whether there is medical evidence of a relationship 
between the current disability and military service.

In this case, the Veteran has not produced a competent medical 
opinion establishing an etiological link between his current 
disorders and an event or occurrence in service.  The Board 
acknowledges that the Veteran himself has claimed that his 
current right shoulder condition is the result of his in-service 
injury.  However, as a layperson, the Veteran has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Veteran is competent to report (1) symptoms observable 
to a layperson, e.g., pain; (2) a diagnosis that is later 
confirmed by clinical findings; or (3) a contemporary diagnosis, 
he is not competent to independently render a medical diagnosis 
or opine as to the specific etiology of a condition.  See 
Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, there is no competent evidence of continuity of 
symptomology since active service in the present case.  The Board 
acknowledges the Veteran's assertion that he has suffered from a 
right shoulder condition continuously since service separation.  
However, the evidence of record indicates that the Veteran fell 
from a ladder in September 2001, falling directly on his shoulder 
and requiring surgery and physical therapy.  This is 
approximately 39 years since the Veteran separated from service; 
this significant lapse in time between the active service and the 
first evidence of a disorder of the right shoulder weighs against 
the Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  Finally, the Board observes that the 
private medical records submitted by the Veteran reflect that, at 
no time while being treated in 2001 did the Veteran indicate he 
had suffered from a right shoulder condition for nearly 40 years 
prior to the September 2001 injury.  Rather, his reported history 
dated onset of shoulder problems to the recent fall from a ladder 
which resulted in a rotator cuff injury.  These records do not 
include any reference to a remote injury or that examination of 
the Veteran's right shoulder revealed any old injury.  In sum, 
the Veteran's subsequent report that he had experienced "years 
of problems" is in conflict with his reports to medical 
providers in the course of receiving treatment.  As such, the 
Board finds the Veteran's statements regarding continuity of 
symptomatology since service are not credible, and may not serve 
as a basis for awarding service connection.

In sum, there is no competent medical evidence included in the 
record to support the Veteran's assertion that his current right 
shoulder disability is etiologically related to his active 
service.  While the Board has accepted the Veteran's assertion of 
an in-service injury, his statements regarding a nearly 40 year 
history of a right shoulder condition have been found to be not 
credible.  Further, the Board again observes the record indicates 
the Veteran suffered a significant right shoulder injury in 
September 2001 after falling off a ladder, which was nearly 40 
years following the Veteran's separation from service.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a right 
shoulder disorder, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a right shoulder disorder is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


